DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on October 28, 2022 has been entered and made of record.  

Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, and 19 have been amended.  Claims 10 and 20 have been canceled.  Claims 1-9 and 11-19 remain pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed October 28, 2022.  

On page of Applicant’s Remarks, Applicant argues that 1) “While Bagrin discloses security policy scripts, Bagrin does not disclose that the security policy scripts are network traffic from two or more discrete virtual private network connections, as required by the claim”, and, 2) “Bagrin also does not disclose that the compiled security policy scripts are stored in a repository on the computer”.  

Examiner respectfully disagrees.  "All of the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art." In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain." (quoting In re Boe, 355 F.2d 961, 965 (CCPA 1966)).  
Although Applicant’s arguments reference the ‘security policy scripts’ of Bagrin, the claim limitation(s) in question (e.g., with regard to claim 1) is/are, “receive network traffic from two or more discrete virtual private network connections”.  Turning now to Bagrin, the reference’s disclosed server system 122 contains components including, inter alia, Firewall 114.  Bagrin at [0024].  The firewall is a software component of server system 122 that provides firewall functionality (and therefore receives network traffic) for the computer network 120, “instead of using the gateway 105”.  Id.  Computer network 120 itself comprises multiple discrete devices, thus having multiple (two or more) discrete network connections.  Id. at [0021].  See also Fig. 1.  Furthermore, the reference goes on to disclose that virtual private network connections may also be provided by the functionality of Firewall 114.  Id. at [0027] and [0040].  
With regard to Applicant’s remark that Bagrin does not disclose that the compiled security policy scripts are stored in a repository ‘on the computer’, it is noted that the limitation(s) in question recites “network traffic in a repository on the computer”.  Here, the claimed “computer” is analogous to the server system 122 of Bagrin.  Similar to the Firewall 114 of server system 122, server system 122 also comprises Network Traffic Signature Data Store 134.  Id. at [0026].  Thus, the aggregated network traffic is stored “on the computer”.  
Accordingly, Examiner maintains the rejection(s).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagrin, Andrew, U.S. Pub. No. 2015/0135265 (hereinafter referred to as Bagrin).  

With regard to claim 1, Bagrin discloses a computer having non-transitory memory for storing machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement (Bagrin, [0078]) the following functions: receive network traffic from two or more discrete virtual private network connections (Bagrin, [0021]; 0024]; [0027]; [0040]; Fig. 1; firewall receives network traffic from virtual private network connections); aggregate the network traffic from the two or more discrete virtual private network connections to obtain aggregated network traffic (Bagrin, [0026]; all aggregated network traffic from network 120, via network 113, is stored on server system 122; it is noted that while the phrase ‘to obtain aggregated network traffic’ provides antecedent basis for later claim elements, the same merely recites an intended use or intended result and thus may provide little patentable distinction over the prior art); store the aggregated traffic in a repository on the computer (Bagrin, [0026]; disclosed network traffic signatures data store database is a repository on server system 122); and monitor the network traffic for a malicious action (Bagrin, [0003]; [0027]; disclosed system with firewall monitors network traffic for malicious access).  

With regard to claim 2, Bagrin further discloses wherein the computer is a local computer (Bagrin, [0020]; [0085]; Fig. 1, Refs. 102 and 121).  

With regard to claim 3, Bagrin further discloses receive the network traffic from the two or more discrete virtual private network connections (Bagrin, [0024]; [0027]) through two or more network interfaces (Bagrin, [0040]).  

With regard to claim 4, Bagrin further discloses wherein each of the two or more network interfaces is configured to be connected to a network connection (Bagrin, [0040]; disclosed ethernet port is network interface configured to be connected to a network connection).  

With regard to claim 5, Bagrin further discloses wherein the network connection is a WAN connection or a LAN connection (Bagrin, [0020]; [0085]).  

With regard to claim 6, Bagrin further discloses wherein each of the two or more network interfaces are two or more network interface cards (Bagrin, [0040]).  

With regard to claim 7, Bagrin further discloses wherein the repository is a datastore or a database (Bagrin, [0026]).  

With regard to claim 8, Bagrin further discloses wherein each of the two or more discrete virtual private network connections is connected to two or more client computers (Bagrin, [0021]-[0022]; [0085]-[0086]; Fig. 1 Refs. 102, 105, 142, 144, 146, 148).  

With regard to claim 9, Bagrin further discloses wherein the one or more discrete virtual private network connections include first and second discrete virtual private network connections (Bagrin, [0027]; [0040]; reference discloses firewall services including VPN, and multiple connections).  

With regard to claim 11, Bagrin discloses a computer having non-transitory memory for storing machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement (Bagrin, [0078]) the following functions: receive network traffic from two or more discrete virtual private network connections (Bagrin, [0021]; 0024]; [0027]; [0040]; Fig. 1; firewall receives network traffic from virtual private network connections) between one or more client and server computers over the network, the computer residing on a second server not on the network (Bagrin, Fig. 1; any of Refs. 102, 142, 144, 146, 148 are servers not on the network of server system 122 containing firewall 114); aggregate the network traffic from the two or more discrete virtual private network connections to obtain aggregated network traffic (Bagrin, [0026]; all aggregated network traffic from network 120, via network 113, is stored on server system 122; it is noted that while the phrase ‘to obtain aggregated network traffic’ provides antecedent basis for later claim elements, the same merely recites an intended use or intended result and thus may provide little patentable distinction over the prior art); store the aggregated network traffic in a repository on the computer (Bagrin, [0026]; disclosed network traffic signatures data store database is a repository on server system 122); and monitor the network traffic for a malicious action (Bagrin, [0003]; [0027]; disclosed system with firewall monitors network traffic for malicious access).  

With regard to claim 12, Bagrin further discloses wherein the computer is a local computer (Bagrin, [0020]; [0085]; Fig. 1, Refs. 102 and 121).  

With regard to claim 13, Bagrin further discloses wherein the machine instructions when executed by the computer implement the following functions: receive the network traffic from the two or more discrete virtual private network connections through two or more network interfaces (Bagrin, [0024]; [0027]) through one or more network interfaces (Bagrin, [0040]).  

With regard to claim 14, Bagrin further discloses wherein each of the two or more network interfaces is configured to be connected to a network connection (Bagrin, [0040]; disclosed ethernet port is network interface configured to be connected to a network connection).  

With regard to claim 15, Bagrin further discloses wherein the network connection is a WAN connection or a LAN connection (Bagrin, [0020]; [0085]).  

With regard to claim 16, Bagrin further discloses wherein each of the two or more network interfaces are two or more network interface cards (Bagrin, [0040]).  

With regard to claim 17, Bagrin further discloses wherein the repository is a datastore or a database (Bagrin, [0026]).  

With regard to claim 18, Bagrin further discloses wherein each of the one or more discrete virtual private network connections is connected to two or more client computers (Bagrin, [0021]-[0022]; [0085]-[0086]; Fig. 1 Refs. 102, 105, 142, 144, 146, 148).  

With regard to claim 19, Bagrin further discloses wherein the two or more discrete virtual private network connections include first and second discrete virtual private network connections (Bagrin, [0027]; [0040]; reference discloses firewall services including VPN, and multiple connections).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Vermeulen, et al., U.S. Pub. No. 2012/0226712
Orsini, et al., U.S. Pub. No. 2012/0166818

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
December 8, 2022